*138Dissenting Opinion by
Judge Craig :
I must respectfully dissent because the record does not disclose sufficient evidence upon which to base a disqualification under Section 402(b) (1).
Elaborating upon the premise that an employee must make a good faith effort to preserve the employment relationship before quitting for health reasons, we held in Wenrich v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth Ct. 186, 382 A.2d 1303 (1978) that the third requirement of Deiss v. Unemployment Compensation Board of Review, 475 Pa. 547, 381 A.2d 132 (1977) could be satisfied if an employee seeks and accepts lighter work where possible, or if the employee requests a leave of absence.
However, in the present situation we are precluded from negating the claimant’s eligibility for benefits without a specific finding as to whether suitable lighter work was available for him, in light of the holding in Deiss that an employee need not request a job transfer where such a request would be futile. Although the record testimony suggests that no work was available which the claimant could perform within the limits of his disability, the compensation authorities made no finding on the point.
Moreover, a request for leave of absence cannot be a flat prerequisite for eligibility in all these cases because a leave of absence does not provide a solution where the employee’s disability is permanent; a leave is appropriate only where the health problem is temporary and the employee anticipates an ultimate return to his employment.
Accordingly, I would vacate the decision below and remand to the board, to receive additional evidence if necessary, in order to make findings as to whether lighter work was in fact available to claimant at the time he quit his position, and also whether the claimant was temporarily or permanently disabled, with *139respect to Ms duty to request an extension of Ms leave of absence.